TBS International’s Brazilian Joint Venture Establishes Brazil Flag Service DUBLIN, IRELAND – July 13, 2010 - TBS International plc (NASDAQ: TBSI) announced today that its joint venture, LOG.STAR NAVEGACÃO S.A., or LOG.STAR, obtained an operational license in Brazil to provide domestic shipping services. LOG.STAR is a Brazilian flag shipping company that will concentrate on the movement of breakbulk, bulk parcels, heavy lift, general and project cargoes along Brazil’s coastline and Amazon River basin. TBS owns 70% of the joint venture with the remaining 30% owned by Log-In Logistica Intermodal S/A (BOVESPA: LOGN3), a premier publicly-traded Brazilian logistics company with major shareholders including Vale and Petros (pension fund of Petrobras). TBS expects to use its international breakbulk shipping expertise to meet the growing demand of a Brazilian coastal and Amazon River domestic transportation service. Joseph E.
